Motion by appellants Biccobono, Castellano and Miranda to amend the remittitur granted. Beturn of the remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeals herein on behalf of appellants, there were presented and necessarily passed upon the following questions, viz.: (1) Whether the procedure whereby appellants were committed violated the due process clause of the Fourteenth Amendment to the United States Constitution; (2) whether the privileges and rights of appellants not to be compelled to incriminate themselves under the Fifth Amendment to the United States Constitution were *745improperly infringed; and (3) whether the over-all effects of the proceedings violated the due process clause of the Fourteenth Amendment to the United States Constitution and the Fifth and Eighth Amendments to the United States Constitution. This court held that the rights and privileges of these appellants under the United States Constitution were not infringed or violated. [See 5 N Y 2d 1026.]